EXHIBIT 10.4


 
PYROTEC, INC.
2012 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN
 


 
1. DEFINITIONS.
 
Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this PyroTec, Inc. 2012 Employee, Director and
Consultant Stock Plan, have the following meanings:
 
(a)
“Administrator” means the Board, unless it has delegated power to act on its
behalf to the Committee, in which case the Administrator means the Committee.

 
(b)
“Affiliate” means a corporation or other entity controlled by the Company and
designated by the Administrator as such.

 
(c)
“Award” means a Stock Appreciation Right, Stock Option or Stock Award.

 
(d)
“Board” means the Board of Directors of the Company.

 
(e)
“Cause” shall include (and is not limited to) dishonesty with respect to the
Company or any Affiliate, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and conduct substantially
prejudicial to the business of the Company or any Affiliate. The determination
of Cause shall be made by the Administrator in its sole discretion. Cause is not
limited to events which have occurred prior to a Participant’s termination of
employment or services, nor is it necessary that the Administrator’s finding of
Cause occur prior to the termination of employment or services. If the
Administrator determines, subsequent to a Participant’s termination of
employment or services but prior to the vesting of a Stock Option, Stock
Appreciation Right or Stock Award or exercise of a Stock Option or Stock
Appreciation Right, that either prior or subsequent to the Participant’s
termination of employment or services the Participant engaged in conduct which
would constitute Cause, then the unvested Stock Option, Stock Appreciation Right
or Stock Award, as applicable, is immediately cancelled and any vested Stock
Options or Stock Appreciation Rights cease to be exercisable. Notwithstanding
the foregoing, if the Participant and the Company or an Affiliate have entered
into an employment or services agreement which defines the term “Cause” (or a
similar term) which is in effect at the time of termination, such definition
shall govern for purposes of determining whether such Participant has been
terminated for Cause for purposes of this Plan.

 
(f)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 
(g)
“Commission” means the Securities and Exchange Commission or any successor
agency.

 

 
Exhibit 10.4 -- Page 1

--------------------------------------------------------------------------------

 



(h)
“Committee” means a committee of Directors appointed by the Board to administer
this Plan. With respect to Stock Options granted at the time the Company is
publicly held, if any, insofar as the Committee is responsible for granting
Stock Options to Participants hereunder, it shall consist solely of two or more
directors, each of whom is a “Non-Employee Director” within the meaning of Rule
16b-3 and each of whom is also an “outside director” under Section 162(m) of the
Code.

 
(i)
“Company” means PyroTec, Inc., a Delaware corporation.

 
(j)
“Director” means a member of the Company’s Board of Directors.

 
(k)
“Disability” or “Disabled” means mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company or an Affiliate, or if the Participant is not covered by such a plan or
the Participant is not an employee of the Company or an Affiliate, a medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve months, and which renders the Participant unable to engage
in any substantial gainful activity; provided, however, that a Disability shall
not qualify under this Plan if it is the result of (i) a willfully
self-inflicted injury or willfully self-induced sickness; or (ii) an injury or
disease contracted, suffered or incurred while participating in a criminal
offense.

 

 
Notwithstanding the foregoing, if the Participant and the Company or an
Affiliate have entered into an employment or services agreement which defines
the term “Disability” (or a similar term), such definition shall govern for
purposes of determining whether such Participant suffers a Disability for
purposes of this Plan. The Administrator shall make the determination both of
whether Disability has occurred and the date of its occurrence (unless a
procedure for such determination is set forth in another agreement between the
Company and such Participant, in which case such procedure shall be used for
such determination). If requested, the Participant shall be examined by a
physician selected or approved by the Administrator, the cost of which
examination shall be paid for by the Company. The determination of Disability
for purposes of this Plan shall not be construed to be an admission of
disability for any other purpose.

 
(l)
“Effective Time” means the date of adoption of the Plan by the Company’s Board,
May 3, 2012 based on 25,000,000 shares issued and outstanding.



(m)
“Eligible Individual” means any officer, employee or director of the Company or
an Affiliate, or any consultant or advisor providing services to the Company or
an Affiliate.

 
(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 
(o)
“Fair Market Value” means, as of any given date, the fair market value of the
Stock as determined by the Administrator or under procedures established by the
Administrator and in accordance with Section 409A of the Code.

 

 
Exhibit 10.4 -- Page 2

--------------------------------------------------------------------------------

 



(p)
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of a
Participant (including adoptive relationships); any person sharing the
Participant’s household (other than a tenant or employee); any trust in which
the Participant and any of these persons have substantially all of the
beneficial interest; any foundation in which the Participant and any of these
persons control the management of the assets; any corporation, partnership,
limited liability company or other entity in which the Participant and any of
these other persons are the direct and beneficial owners of substantially all of
the equity interests (provided the Participant and these other persons agree in
writing to remain the direct and beneficial owners of all such equity
interests); and any personal representative of the Participant upon the
Participant’s death for purposes of administration of the Participant’s estate
or upon the Participant’s incompetency for purposes of the protection and
management of the assets of the Participant.

 
(q)
“Incentive Stock Option” means any Stock Option intended to be and designated as
an “incentive stock option” within the meaning of Section 422 of the Code.

 
(r)
“Non-Employee Director” means a Director who is not an officer or employee of
the Company or any Affiliate.

 
(s)
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 
(t)
“Optionee” means a person who holds a Stock Option.

 
(u)
“Participant” means a person granted an Award.

 
(v)
“Plan” means this PyroTec, Inc. 2012 Employee, Director and Consultant Stock
Plan.

 
 (w)
“Representative” means (i) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had his or her primary residence at the date of the Participant’s
death; (ii) the person or entity acting as the guardian or temporary guardian of
a Participant; (iii) the person or entity which is the beneficiary of the
Participant upon or following the Participant’s death; or (iv) any person to
whom a Stock Option has been transferred with the permission of the
Administrator or by operation of law; provided that only one of the foregoing
shall be the Representative at any point in time as determined under applicable
law and recognized by the Administrator.

 
(x)
“Stock” means shares of the Company’s common stock, par value $0.0001 per share.

 
(y)
“Stock Appreciation Right” means a right granted under Section 6.

 

 
Exhibit 10.4 -- Page 3

--------------------------------------------------------------------------------

 



(z)
“Stock Award” means an Award, other than a Stock Option or Stock Appreciation
Right, made in Stock or denominated in shares of Stock. A Stock Award may be
settled in Stock or cash, as determined in the discretion of the Administrator.

 
(aa)
“Stock Option” means an option granted under Section 5.

 
(bb)
“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” (as such term is defined in Section 424(f) of the Code) with
respect to the Company.

 
(cc)
“Ten Percent Holder” means an individual who owns, or is deemed to own, stock
possessing more than 10% of the total combined voting power of all classes of
Stock of the Company or of any parent or subsidiary corporation of the Company
determined pursuant to the rules applicable to Section 422(b)(6) of the Code.

 
2. ESTABLISHMENT AND PURPOSE.
 
The Plan is established by the Company to attract and retain persons eligible to
participate in the Plan, motivate Participants to achieve long-term Company
goals, and further align Participants’ interests with those of the Company’s
other stockholders. The Plan is adopted as of the Effective Time, subject to
approval by the Company’s stockholders within 12 months before or after such
adoption date. Unless the Plan is discontinued earlier by the Board as provided
herein, no Award shall be granted hereunder on or after the date 10 years after
the effective date.
 
3. ADMINISTRATION; ELIGIBILITY.
 
The Plan shall be administered by the Administrator; provided, however, that, if
at any time no Committee shall be in office, the Plan shall be administered by
the Board. The Plan may be administered by different Committees with respect to
different groups of Eligible Individuals.
 
The Administrator shall have plenary authority to grant Awards pursuant to the
terms of the Plan to Eligible Individuals; provided, however, that each Eligible
Individual must be an officer, employee, director or consultant of the Company
or of an Affiliate at the time the Award is granted. Notwithstanding the
foregoing, the Administrator may authorize the grant of an Award to a person not
then an officer, employee, director or consultant of the Company or of an
Affiliate; provided, however, that the actual grant of such Award shall be
conditioned upon such person becoming an Eligible Individual at or prior to the
time the Award is granted. Participation shall be limited to such persons as are
selected by the Administrator. The granting of any Award to any individual shall
neither entitle that individual to, nor disqualify such individual from,
participation in any other Awards.
 
Awards may be granted as alternatives to, in exchange or substitution for, or
replacement of, awards outstanding under the Plan or any other plan or
arrangement of the Company or an Affiliate (including a plan or arrangement of a
business or entity, all or a portion of which is acquired by the Company or an
Affiliate). The provisions of Awards need not be the same with respect to each
Participant.
 
Among other things, the Administrator shall have the authority, subject to the
terms of the Plan:
 
(a)
to select the Eligible Individuals to whom Awards may from time to time be
granted;

 
(b)
to determine whether and to what extent Stock Options, Stock Appreciation
Rights, Stock Awards or any combination thereof are to be granted hereunder;

 

 
Exhibit 10.4 -- Page 4

--------------------------------------------------------------------------------

 



(c)
to determine the number of shares of Stock to be covered by each Award granted
hereunder;

 
(d)
to approve forms of agreement for use under the Plan;

 
(e)
to determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the option
price, any vesting restriction or limitation, any vesting acceleration or
forfeiture waiver and any right of repurchase, right of first refusal or other
transfer restriction regarding any Award and the shares of Stock relating
thereto, based on such factors or criteria as the Administrator shall
determine);

 
(f)
subject to Section 8(a), to modify, amend or adjust the terms and conditions of
any Award, at any time or from time to time, including, but not limited to, with
respect to (i) performance goals and targets applicable to performance-based
Awards pursuant to the terms of the Plan and (ii) extension of the
post-termination exercisability period of Stock Options;

 
(g)
to determine to what extent and under what circumstances Stock and other amounts
payable with respect to an Award shall be deferred;

 
(h)
to adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax laws applicable to the Company or to Participants or to otherwise
facilitate the administration of the Plan, which sub-plans may include
additional restrictions or conditions applicable to Stock Options or Shares
acquired upon the exercise of Stock Options;

 
(i)
to determine the Fair Market Value; and

 
(j)
to determine the type and amount of consideration to be received by the Company
for any Stock Award issued under Section 7.

 
The Administrator shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.
 
Except to the extent prohibited by applicable law, the Administrator may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person or persons selected by it. Any such allocation or
delegation may be revoked by the Administrator at any time. The Administrator
may authorize any one or more of their members or any officer of the Company to
execute and deliver documents on behalf of the Administrator.
 
Any determination made by the Administrator or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Administrator or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Administrator or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Participants, unless
otherwise determined by the Board if the Administrator is the Committee.

 
Exhibit 10.4 -- Page 5

--------------------------------------------------------------------------------

 
 
 
No member of the Administrator, and no officer of the Company, shall be liable
for any action taken or omitted to be taken by such individual or by any other
member of the Administrator or officer of the Company in connection with the
performance of duties under this Plan, except for such individual’s own willful
misconduct or as expressly provided by law.
 
4. STOCK SUBJECT TO PLAN.
 
Subject to adjustment as provided in this Section 4, the aggregate number of
shares of Stock which may be delivered under the Plan shall not exceed a number
equal to 25% of the total number of shares of Stock outstanding immediately
following the Effective Time, assuming for this purpose the conversion into
Stock of all outstanding securities that are convertible by their terms
(directly or indirectly) into Stock; provided, however, that, as of January 1 of
each calendar year, commencing with the year 2013, the maximum number of shares
of Stock which may be delivered under the Plan shall automatically increase by a
number sufficient to cause the number of shares of Stock covered by the Plan to
equal 25% of the total number of shares of Stock then outstanding, assuming for
this purpose the conversion into Stock of all outstanding securities that are
convertible by their terms (directly or indirectly) into Stock.
 
To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary thereof because the Award expires, is forfeited,
canceled or otherwise terminated, or the shares of Stock are not delivered
because the Award is settled in cash or used to satisfy the applicable tax
withholding obligation, such shares shall not be deemed to have been delivered
for purposes of determining the maximum number of shares of Stock available for
delivery under the Plan.
 
In the event of any Company stock dividend, stock split, combination or exchange
of shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off or distribution to Company
stockholders other than a normal cash dividend), sale by the Company of all or a
substantial portion of its assets (measured on either a stand-alone or
consolidated basis), reorganization, rights offering, partial or complete
liquidation, or any other corporate transaction, Company share offering or other
event involving the Company and having an effect similar to any of the
foregoing, the Administrator may make such substitution or adjustments in the
(A) number and kind of shares that may be delivered under the Plan,
(B) additional maximums imposed in the immediately preceding paragraph,
(C) number and kind of shares subject to outstanding Awards, (D) exercise price
of outstanding Stock Options and Stock Appreciation Rights and (E) other
characteristics or terms of the Awards as it may determine appropriate in its
sole discretion to equitably reflect such corporate transaction, share offering
or other event; provided, however, that the number of shares subject to any
Award shall always be a whole number.
 
5. STOCK OPTIONS.
 
Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve.
 
The Administrator shall have the authority to grant any Participant Incentive
Stock Options, Non-Qualified Stock Options or both types of Stock Options (in
each case with or without Stock Appreciation Rights). Incentive Stock Options
may be granted only to employees of the Company and its Subsidiaries. To the
extent that any Stock Option is not designated as an Incentive Stock Option or,
even if so designated, does not qualify as an Incentive Stock Option, it shall
constitute a Non-Qualified Stock Option. Incentive Stock Options may be granted
only within 10 years from the date the Plan is adopted, or the date the Plan is
approved by the Company’s stockholders, whichever is earlier.
 
Stock Options shall be evidenced by option agreements, each in a form approved
by the Administrator. An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Non-Qualified
Stock Option. The grant of a Stock Option shall occur as of the date the
Administrator determines.

 
Exhibit 10.4 -- Page 6

--------------------------------------------------------------------------------

 



 
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Optionee affected, to disqualify any Incentive Stock Option under
Section 422 of the Code.
 
Stock Options granted under this Section 5 shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Administrator shall deem desirable.
 
(a)
Exercise Price. The exercise price per share of Stock purchasable under a Stock
Option shall be determined by the Administrator; provided, however, that the
exercise price per share shall be not less than the Fair Market Value per share
on the date the Stock Option is granted, or if the Stock Option is intended to
qualify as an Incentive Stock Option and is granted to an individual who is a
Ten Percent Holder, not less than 110% of such Fair Market Value per share.

 
(b)
Shares. Each option agreement shall state the number of shares to which it
pertains.

 
(c)
Option Term. The term of each Stock Option shall be fixed by the Administrator,
but no Incentive Stock Option shall be exercisable more than 10 years (or five
years in the case of an individual who is a Ten Percent Holder) after the date
the Incentive Stock Option is granted.

 
(d)
Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times, and subject to such terms and conditions, as
shall be determined by the Administrator. If the Administrator provides that any
Stock Option is exercisable only in installments, the Administrator may at any
time waive such installment exercise provisions, in whole or in part, based on
such factors as the Administrator may determine. In addition, the Administrator
may at any time, in whole or in part, accelerate the exercisability of any Stock
Option, provided that the Administrator shall not accelerate the exercise date
of any installment of any Incentive Stock Option (and not previously converted
into a Non-Qualified Stock Option pursuant to Section 9(g)) if such acceleration
would violate the annual exercisability limitation contained in Section 422(d)
of the Code, as described in subsection (f) below.

 
(e)
Method of Exercise. Subject to the provisions of this Section 4, Stock Options
may be exercised, in whole or in part, at any time during the option term by
giving written notice of exercise to the Company or its designee specifying the
number of shares of Stock subject to the Stock Option to be purchased and by
complying with any other condition(s) set forth in the option agreement.
 
The option price of any Stock Option shall be paid in full in cash (by certified
or bank check or such other instrument as the Company may accept) or, unless
otherwise provided in the applicable option agreement, by one or more of the
following: (i) in the form of unrestricted Stock already owned by the Optionee
(or, in the case of the exercise of a Non-Qualified Stock Option, Restricted
Stock subject to a Stock Award hereunder) held for at least 6 months based in
any such instance on the Fair Market Value of the Stock on the date the Stock
Option is exercised; (ii) by certifying ownership of shares of Stock owned by
the Optionee to the satisfaction of the Administrator for later delivery to the
Company as specified by the Company; (iii) unless otherwise prohibited by law
for either the Company or the Optionee, by irrevocably authorizing a third party
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Stock Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise; or (iv) by any combination of cash and/or any one
or more of the methods specified in clauses (i), (ii) and (iii). Notwithstanding
the foregoing, the Administrator shall accept only such payment on exercise of
an Incentive Stock Option as is permitted by Section 422 of the Code, and a form
of payment shall not be permitted to the extent it would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to the Stock Option for financial reporting purposes.

 
 
Exhibit 10.4 -- Page 7

--------------------------------------------------------------------------------

 
 
 
If payment of the option exercise price of a Non-Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, the number of shares of
Stock to be received upon such exercise equal to the number of shares of
Restricted Stock used for payment of the option exercise price shall be subject
to the same forfeiture restrictions to which such Restricted Stock was subject,
unless otherwise determined by the Administrator.
 
No shares of Stock shall be issued upon exercise of a Stock Option until full
payment therefor has been made. Upon exercise of a Stock Option (or a portion
thereof), the Company shall have a reasonable time to issue the Stock for which
the Stock Option has been exercised, and the Optionee shall not be treated as a
stockholder for any purposes whatsoever prior to such issuance. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date such Stock is recorded as issued and transferred in the
Company’s official stockholder records, except as otherwise provided herein or
in the applicable option agreement.
 
(f)
Limitation on Yearly Exercise for Incentive Stock Options. The option agreements
shall restrict the amount of Incentive Stock Options which may become
exercisable in any calendar year (under this or any other Incentive Stock Option
plan of the Company or an Affiliate) so that the aggregate Fair Market Value
(determined at the time each Incentive Stock Option is granted) of the Stock
with respect to which Incentive Stock Options are exercisable for the first time
by the Optionee in any calendar year does not exceed $100,000.

 
(g)
Transferability of Stock Options. Except as otherwise provided in the applicable
option agreement, a Non-Qualified Stock Option (i) shall be transferable by the
Optionee to a Family Member of the Optionee, provided that (A) any such transfer
shall be by gift with no consideration and (B) no subsequent transfer of such
Stock Option shall be permitted other than by will or the laws of descent and
distribution, and (ii) shall not otherwise be transferable except by will or the
laws of descent and distribution. An Incentive Stock Option shall not be
transferable except by will or the laws of descent and distribution. A Stock
Option shall be exercisable, during the Optionee’s lifetime, only by the
Optionee or by the guardian or legal representative of the Optionee, it being
understood that the terms “holder” and “Optionee” include the guardian and legal
representative of the Optionee named in the applicable option agreement and any
person to whom the Stock Option is transferred (X) pursuant to the first
sentence of this Section 4(e) or pursuant to the applicable option agreement or
(Y) by will or the laws of descent and distribution. Notwithstanding the
foregoing, references herein to the termination of an Optionee’s employment or
provision of services shall mean the termination of employment or provision of
services of the person to whom the Stock Option was originally granted.

 
(h)
Termination by Death. Unless otherwise provided in the applicable option
agreement, if an Optionee’s employment or provision of services terminates by
reason of death, any Stock Option held by such Optionee may thereafter be
exercised by the Participant’s Representative (i) to the extent that the Stock
Option has become exercisable but has not been exercised on the date of death
and (ii) in the event rights to exercise the Stock Option accrue periodically,
to the extent of a pro-rata portion through the date of death of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not died. The proration shall be based upon the number of days
accrued in the current vesting period prior to the Participant’s date of death.
If the Participant’s Representative wishes to exercise the Stock Option, the
Representative must take all necessary steps to exercise the Option within one
year after the date of death of such Participant, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
shares on a later date if the Participant had not died and had continued to be
an officer, employee, director or consultant or, if earlier, within the
originally prescribed term of the Stock Option. In the event of termination of
employment or provision of services due to death, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.

 
 (i)
Termination by Reason of Disability. Unless otherwise provided in the applicable
option agreement, if an Optionee’s employment or provision of services
terminates by reason of Disability, any Stock Option held by such Optionee may
thereafter be exercised by the Optionee (i) to the extent that the Stock Option
has become exercisable but has not been exercised on the date of Disability; and
(ii) in the event rights to exercise the Stock Option accrue periodically, to
the extent of a pro rata portion through the date of Disability of any
additional vesting rights that would have accrued on the next vesting date had
the Participant not become Disabled. The proration shall be based upon the
number of days accrued in the current vesting period prior to the date of
Disability. A Disabled Participant may exercise such rights only within the
period ending one year after the date of the Participant’s termination of
employment, directorship or consultancy, as the case may be, notwithstanding
that the Participant might have been able to exercise the Option as to some or
all of the shares on a later date if the Participant has not become Disabled and
had continued to be an officer, employee, director or consultant or, if earlier,
within the originally prescribed term of the Stock Option. In the event of
termination of employment or provision of services by reason of Disability, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a Non-Qualified Stock Option.

 
 
Exhibit 10.4 -- Page 8

--------------------------------------------------------------------------------

 
 
 
(j)
Termination for Cause. Unless otherwise provided in the applicable option
agreement, if an Optionee’s employment or services terminate for Cause, all
outstanding and unexercised Stock Options as of the time the Optionee is
notified that such Optionee’s employment or services are terminated for Cause
will immediately be cancelled.

 
(k)
Other Termination. Unless otherwise provided in the applicable option agreement,
if an Optionee’s employment or provision of services terminates for any reason
other than death, Disability or Cause, the Optionee may exercise any Stock
Option granted to the Optionee to the extent that the Stock Option is
exercisable on the date of such termination, but only within such term as the
Administrator has designated in the Optionee’s option agreement. The provisions
of this Section 5(k), and not the provisions of Sections 5(h) and 5(i), shall
apply to an Optionee who subsequently becomes Disabled or dies after the
termination of employment or service; provided, however, that in the case of an
Optionee’s Disability or death within three months after the termination of
service, the Optionee or the Optionee’s survivors may exercise the Stock Option
within one year after the date of the Optionee’s termination of service, but in
no event after the date of expiration of the term of the Stock Option.
Notwithstanding anything in this Section 5(k) to the contrary, if subsequent to
an Optionee’s termination of employment or services, but prior to the exercise
of a Stock Option, the Administrator determines that, either prior to subsequent
to the Optionee’s termination of employment or services, the Optionee engaged in
conduct that would constitute Cause, then such Optionee shall cease to have any
right to exercise such Stock Option. An Optionee who is absent from work with
the Company or an Affiliate because of temporary disability (any disability
other than a permanent and total Disability), or who is on leave of absence for
any purpose, shall not, during the period of any such absence, be deemed, by
virtue of such absence alone, to have terminated such Optionee’s service with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide. Except as required by law or as set forth in the Optionee’s
option agreement, Stock Options granted under the Plan shall not be affected by
any change of an Optionee’s status within or among the Company and any
Affiliates, so long as the Optionee continues to be an officer, employee,
director or consultant of the Company or any Affiliate. In the event of
termination of services for any reason other than death, Disability or Cause, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a Non-Qualified Stock Option.

 
(l)
Participant Loans. Unless otherwise prohibited by law for either the Company or
the Optionee, the Administrator may in its discretion authorize the Company to.

 

 
(i)
lend to an Optionee an amount equal to such portion of the exercise price of a
Stock Option as the Administrator may determine; or

 

 
(ii)
guarantee a loan obtained by an Optionee from a third-party for the purpose of
tendering such exercise price.

 
The terms and conditions of any loan or guarantee, including the term, interest
rate, whether the loan is with recourse against the Optionee and any security
interest thereunder, shall be determined by the Administrator, except that no
extension of credit or guarantee shall obligate the Company for an amount to
exceed the lesser of (i) the aggregate Fair Market Value on the date of
exercise, less the par value, of the shares of Stock to be purchased upon the
exercise of the Stock Option, and (ii) the amount permitted under applicable
laws or the regulations and rules of the Federal Reserve Board and any other
governmental agency having jurisdiction.
 
6. STOCK APPRECIATION RIGHTS.
 
Stock Appreciation Rights may be granted either on a stand-alone basis or in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. A Stock Appreciation Right shall terminate and no longer be exercisable
as determined by the Administrator, or, if granted in conjunction with all or
part of any Stock Option, upon the termination or exercise of the related Stock
Option.
 
A Stock Appreciation Right may be exercised by a Participant as determined by
the Administrator in accordance with this Section 6, and, if granted in
conjunction with all or part of any Stock Option, by surrendering the applicable
portion of the related Stock Option in accordance with procedures established by
the Administrator. Upon such exercise and surrender, the Participant shall be
entitled to receive an amount determined in the manner prescribed in this
Section 6. Stock Options which have been so surrendered, if any, shall no longer
be exercisable to the extent the related Stock Appreciation Rights have been
exercised.
 
 
Exhibit 10.4 -- Page 9

--------------------------------------------------------------------------------

 
 
Stock Appreciation Rights shall be subject to such terms and conditions as shall
be determined by the Administrator, including the following:
 
(a)
Stock Appreciation Rights granted on a stand-alone basis shall be exercisable
only at such time or times and to such extent as determined by the
Administrator. Stock Appreciation Rights granted in conjunction with all or part
of any Stock Option shall be exercisable only at the time or times and to the
extent that the Stock Options to which they relate are exercisable in accordance
with the provisions of Section 5 and this Section 6.

 
(b)
Upon the exercise of a Stock Appreciation Right, a Participant shall be entitled
to receive an amount in cash, shares of Stock or both, which in the aggregate
are equal in value to the excess of the Fair Market Value of one share of Stock
over (i) such Fair Market Value per share of Stock as shall be determined by the
Administrator at the time of grant (if the Stock Appreciation Right is granted
on a stand-alone basis), or (ii) the exercise price per share specified in the
related Stock Option (if the Stock Appreciation Right is granted in conjunction
with all or part of any Stock Option), multiplied by the number of shares in
respect of which the Stock Appreciation Right shall have been exercised, with
the Administrator having the right to determine the form of payment.

 
(c)
A Stock Appreciation Right shall be transferable only to, and shall be
exercisable only by, such persons permitted in accordance with Section 5(g).

 
 
6. STOCK AWARDS OTHER THAN OPTIONS.
 
Stock Awards may be directly issued under the Plan (without any intervening
options), subject to such terms, conditions, performance requirements,
restrictions, forfeiture provisions, contingencies and limitations as the
Administrator shall determine. Stock Awards may be issued which are fully and
immediately vested upon issuance or which vest in one or more installments over
the Participant’s period of employment or other service to the Company or upon
the attainment of specified performance objectives, or the Company may issue
Stock Awards which entitle the Participant to receive a specified number of
vested shares of Stock or cash, as determined by the Administrator, upon the
attainment of one or more performance goals or service requirements established
by the Administrator.
 
The principal terms of each Stock Award shall be set forth in a stock grant
agreement, which shall be in a form approved by the Administrator and shall
contain the terms and conditions which the Administrator determines to be
appropriate and in the best interests of the Company, including the number of
shares to which the Stock Award relates.
 
Shares representing a Stock Award shall be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
issuance of one or more certificates (which may bear appropriate legends
referring to the terms, conditions and restrictions applicable to such Award).
The Administrator may require that any such certificates be held in custody by
the Company until any restrictions thereon shall have lapsed and that the
Participant deliver a stock power, endorsed in blank, relating to the Stock
covered by such Award.
 
A Stock Award may be issued in exchange for any consideration which the
Administrator may deem appropriate in each individual instance, including,
without limitation:
 
(a)
cash or cash equivalents;

 
(b)
past services rendered to the Company or any Affiliate; or

 
(c)
future services to be rendered to the Company or any Affiliate (provided that,
in such case, the par value of the Stock subject to such Stock Award shall be
paid in cash or cash equivalents, unless the Administrator provides otherwise).

 
A Stock Award that is subject to restrictions on transfer and/or forfeiture
provisions may be referred to as an award of “Restricted Stock” or “Restricted
Stock Units.”
 
 
Exhibit 10.4 -- Page 10

--------------------------------------------------------------------------------

 
 
8. CHANGE IN CONTROL PROVISIONS.
 
(a)
Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:

 

 
(i)
Any Stock Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred and not then exercisable and
vested shall become fully exercisable and vested to the full extent of the
original grant;

 

 
(ii)
The restrictions applicable to any outstanding Stock Award shall lapse, and the
Stock relating to such Award shall become free of all restrictions and become
fully vested and transferable to the full extent of the original grant;

 

 
(iii)
All outstanding repurchase rights of the Company with respect to any outstanding
Awards shall terminate; and

 

 
(iv)
Outstanding Awards shall be subject to any agreement of merger or reorganization
that effects such Change in Control, which agreement shall provide for:

 

 
(A)
The continuation of the outstanding Awards by the Company, if the Company is a
surviving corporation,

 

 
(B)
The assumption of the outstanding awards by the surviving corporation or its
parent or subsidiary;

 

 
(C)
The substitution by the surviving corporation or its parent or subsidiary of
equivalent awards for the outstanding Awards; or

 

 
(D)
Settlement of each share of Stock subject to an outstanding Award for the Change
in Control Price (less, to the extent applicable, the per share exercise price).

 

 
(v)
In the absence of any agreement of merger or reorganization effecting such
Change in Control, each share of Stock subject to an outstanding Award shall be
settled for the Change in Control Price (less, to the extent applicable, the per
share exercise price), or, if the per share exercise price equals or exceeds the
Change in Control Price, the outstanding Award shall terminate and be canceled.

 
 (b)
Definition of Change in Control. For purposes of the Plan, a “Change in Control”
shall mean the happening of any of the following events:

 

 
(i)
An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company; (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(4) any acquisition by any Person pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 8(b); or

 

 
(ii)
Within any period of 24 consecutive months, a change in the composition of the
Board such that the individuals who, immediately prior to such period,
constituted the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this Section 8(b), that any individual
who becomes a member of the Board during such period, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or

 
 
 
Exhibit 10.4 -- Page 11

--------------------------------------------------------------------------------

 
 

 
(iii)
The consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (other than the Company; any employee benefit plan (or related
trust) sponsored or maintained by the Company, by any corporation controlled by
the Company, or by such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed with respect to the
Company prior to the Corporate Transaction, and (3) individuals who were members
of the Board immediately prior to the approval by the stockholders of the
Corporation of such Corporate Transaction will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

 
(iv)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than to a corporation pursuant to a
transaction which would comply with clauses (1), (2) and (3) of subsection
(iii) of this Section 8(b), assuming for this purpose that such transaction were
a Corporate Transaction.

 
(c)
Change in Control Price. For purposes of the Plan, “Change in Control Price”
means the higher of (i) the highest reported sales price, regular way, of a
share of Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national securities exchange on which such shares are
listed or on Nasdaq, as applicable, during the 60-day period prior to and
including the date of a Change in Control, or if the Stock is not publicly
quoted, the Fair Market Value determined by the Administrator and (ii) if the
Change in Control is the result of a tender or exchange offer or a Corporate
Transaction, the highest price per share of Stock paid in such tender or
exchange offer or Corporate Transaction. To the extent that the consideration
paid in any such transaction described above consists all or in part of
securities or other non-cash consideration, the value of such securities or
other non-cash consideration shall be determined in the sole discretion of the
Board.

 
9. MISCELLANEOUS.
 
(a)
Amendment. The Board may amend or alter the Plan or any Award, but no amendment
or alteration shall be made which would adversely affect the rights of a
Participant under an Award theretofore granted without the Participant’s
consent, except such an amendment (i) made to avoid an expense charge to the
Company or an Affiliate, or (ii) made to permit the Company or an Affiliate to
claim a deduction under, or otherwise comply with, the Code (including, but not
limited to, Section 409A of the Code). No such amendment shall be made without
the approval of the Company’s stockholders to the extent such approval is
required by law, agreement or the rules of any stock exchange or market on which
the Stock is listed.

 
The Administrator may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but no such amendment shall
adversely affect the rights of the holder thereof without the holder’s consent.
 
Notwithstanding anything in the Plan to the contrary, neither the Board nor a
Committee may (i) amend a Stock Option to reduce its option price, (ii) cancel a
stock option and re-grant a Stock Option with a lower option price that the
option price of the cancelled Stock option or (iii) take any other action
(whether in the form of an amendment, cancellation or replacement grant) that
has the effect of repricing a Stock Option.
 
 
Exhibit 10.4 -- Page 12

--------------------------------------------------------------------------------

 
 
(b)
Termination of the Plan. The Plan will terminate on the date which is 10 years
from the earlier of the date of its adoption by the Board and the date of its
approval by the stockholders. The Plan may be terminated at an earlier date by
vote of the stockholders or the Board; provided, however, that any such earlier
termination shall not affect any option agreements, Stock Appreciation Right
agreements or Stock Award agreements executed prior to the effective date of
such termination.

 
(c)
Unfunded Status of Plan. It is intended that this Plan be an “unfunded” plan for
incentive and deferred compensation. The Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
this Plan to deliver Common Stock or make payments, provided that, unless the
Administrator otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.

 
(d)
Rights as a Shareholder: No Participant to whom an Award has been granted shall
have rights as a shareholder with respect to any shares covered by such Award,
except after due exercise of the Stock Option or Stock Appreciation Right or
vesting of the Stock Award and tender of the full purchase price, if any, for
the shares being purchased pursuant to such exercise or award and registration
of the shares in the Company’s share register in the name of the Participant.

 
(e)
Issuance of Securities: Except as expressly provided herein, no issuance by the
Company of shares of Stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares subject to Awards. Except
as expressly provided herein, no adjustments shall be made for dividends paid in
cash or in property (including without limitation, securities) of the Company
prior to any issuance of shares pursuant to an Award.

 
(f)
Fractional Shares: No fractional shares shall be issued under the Plan and the
Company shall pay cash in lieu of fractional shares equal to the Fair Market
Value of such fractional shares.

 
(g)
Conversion of Incentive Stock Options into Non-Qualified Stock Options;
Termination of Incentive Stock Options: The Administrator, at the written
request of any Participant, may in its discretion take such actions as may be
necessary to convert such Participant’s Incentive Stock Options (or any portions
thereof) that have not been exercised on the date of conversion into
Non-Qualified Stock Options at any time prior to the expiration of such
Incentive Stock Options, regardless of whether the Participant is an employee of
the Company or a Subsidiary at the time of such conversion. At the time of such
conversion, the Administrator (with the consent of the Participant) may impose
such conditions on the exercise of the resulting Non-Qualified Stock Options as
the Administrator, in its discretion may determine, provided that such
conditions shall not be inconsistent with this Plan. Nothing in the Plan shall
be deemed to give any Participant the right to have such Participant’s Incentive
Stock Options converted into Non-Qualified Stock Options, and no such conversion
shall occur until and unless the Administrator takes appropriate action. The
Administrator, with the consent of the Participant, may also terminate any
portion of any Incentive Stock Option that has not been exercised at the time of
such conversion.

 
(h)
Notice to Company of Disqualifying Disposition: Each employee who receives an
Incentive Stock Option must agree to notify the Company in writing immediately
after the employee makes a “Disqualifying Disposition” of any shares acquired
pursuant to the exercise of an Incentive Stock Option. A “Disqualifying
Disposition” is defined in Section 424(c) of the Code and includes any
disposition (including any sale or gift) of such shares before the later of
(i) two years after the date the employee was granted the Incentive Stock
Option, or (ii) one year after the date the employee acquired shares by
exercising the Incentive Stock Option, except as otherwise provided in
Section 424(c) of the Code. If the employee has died before such stock is sold,
these holding period requirements do not apply and no Disqualifying Disposition
can occur thereafter.

 
 
 
Exhibit 10.4 -- Page 13

--------------------------------------------------------------------------------

 
 
(i)
General Provisions.

 

 
(i)
The Administrator may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Administrator
deems appropriate to reflect any restrictions on transfer.
 
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange or market on which the Stock
is then listed and any applicable Federal or state securities law, and the
Administrator may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

 
(ii)
Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting other or additional compensation arrangements for its employees.

 

 
(iii)
The adoption of the Plan shall not confer upon any employee, director consultant
or advisor any right to continued employment, directorship or service, nor shall
it interfere in any way with the right of the Company or any Affiliate to
terminate the employment or service of any employee, consultant or advisor at
any time.

 

 
(iv)
No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
any Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Administrator,
withholding obligations may be settled with Stock, including Stock that is part
of the Award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements,
and the Company, its Subsidiaries and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. The Administrator may establish such
procedures as it deems appropriate for the settlement of withholding obligations
with Stock.

 
 

 
(v)
The Administrator shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid.

 

 
(vi)
Any amounts owed to the Company or an Affiliate by the Participant of whatever
nature may be offset by the Company from the value of any shares of Common
Stock, cash or other thing of value under this Plan or an agreement to be
transferred to the Participant, and no shares of Common Stock, cash or other
thing of value under this Plan or an agreement shall be transferred unless and
until all disputes between the Company and the Participant have been fully and
finally resolved and the Participant has waived all claims to such against the
Company or an Affiliate.

 

 
(vii)
The grant of an Award shall in no way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

 
(viii)
If any payment or right accruing to a Participant under this Plan (without the
application of this Section (9)(c)(viii)), either alone or together with other
payments or rights accruing to the Participant from the Company or an Affiliate
(“Total Payments”) would constitute a “parachute payment” (as defined in
Section 280G of the Code and regulations thereunder), such payment or right
shall be reduced to the largest amount or greatest right that will result in no
portion of the amount payable or right accruing under this Plan being subject to
an excise tax under Section 4999 of the Code or being disallowed as a deduction
under Section 280G of the Code; provided, however, that the foregoing shall not
apply to the extent provided otherwise in an Award or in the event the
Participant is party to an agreement with the Company or an Affiliate that
explicitly provides for an alternate treatment of payments or rights that would
constitute “parachute payments.” The determination of whether any reduction in
the rights or payments under this Plan is to apply shall be made by the
Administrator in good faith after consultation with the Participant, and such
determination shall be conclusive and binding on the Participant. The
Participant shall cooperate in good faith with the Administrator in making such
determination and providing the necessary information for this purpose. The
foregoing provisions of this Section 9(c)(viii) shall apply with respect to any
person only if, after reduction for any applicable Federal excise tax imposed by
Section 4999 of the Code and Federal income tax imposed by the Code, the Total
Payments accruing to such person would be less than the amount of the Total
Payments as reduced, if applicable, under the foregoing provisions of this Plan
and after reduction for only Federal income taxes.

 
 
 
Exhibit 10.4 -- Page 14

--------------------------------------------------------------------------------

 
 

 
(ix)
To the extent that the Administrator determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Administrator in its discretion may
modify those restrictions as it determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.

 

 
(x)
The headings contained in this Plan are for reference purposes only and shall
not affect the meaning or interpretation of this Plan.

 

 
(xi)
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.

 

 
(xii)
This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors

 

 
(xiii)
This Plan and each agreement granting an Award constitute the entire agreement
with respect to the subject matter hereof and thereof, provided that in the
event of any inconsistency between this Plan and such agreement, the terms and
conditions of the Plan shall control

 

 
(xiv)
In the event there is an effective registration statement under the Securities
Act pursuant to which shares of Stock shall be offered for sale in an
underwritten offering, a Participant shall not, during the period requested by
the underwriters managing the registered public offering, effect any public sale
or distribution of shares of Stock received, directly or indirectly, as an Award
or pursuant to the exercise or settlement of an Award.

 

 
(xv)
None of the Company, an Affiliate or the Administrator shall have any duty or
obligation to disclose affirmatively to a record or beneficial holder of Stock
or an Award, and such holder shall have no right to be advised of, any material
information regarding the Company or any Affiliate at any time prior to, upon or
in connection with receipt or the exercise of an Award or the Company’s purchase
of Stock or an Award from such holder in accordance with the terms hereof.

 

 
(xvi)
This Plan, and all Awards, agreements and actions hereunder, shall be governed
by, and construed in accordance with, the laws of the state of Delaware (other
than its law respecting choice of law).

 
(j)
Compliance with Section 409A of the Code. The Plan is intended to comply with
Section 409A of the Code, and official guidance issued thereunder, to the extent
applicable. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted, operated, and administered consistently with this intent.

 
 
Exhibit 10.4 -- Page 15
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 